Citation Nr: 0534237	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-08 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, evaluated as 20 percent disabling prior to October 
14, 2004, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1988 October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted a claim for an increased 
rating, from a 10 percent evaluation to a 20 percent 
evaluation, for service-connected chronic lumbosacral strain.  
A July 2005 RO decision assigned an increased 40 percent 
evaluation, effective from October 14, 2004, for service-
connected chronic lumbosacral strain.  

In October 2002, the veteran's sworn testimony was obtained 
at a hearing at the Board in Washington, D.C., conducted by 
the undersigned Veterans' Law Judge.  A transcript of the 
Board hearing is on file.  The appeal was remanded by the 
Board in September 2003 for necessary development, which was 
completed in October 2004.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim on appeal, and obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  Prior to October 14, 2004, the veteran's lumbar syndrome 
was characterized by  no more than moderate limitation of 
motion of the lumbosacral spine; 0 to 70 degrees of forward 
flexion; bilateral extension from 0 to 35 degrees; lateral 
deviation from 0 to 20 degrees in each direction; complaints 
of pain on motion and muscle spasm; normal nerve studies; 
negative X-ray studies; and, magnetic resonance imaging (MRI) 
evidence of minimal annular disc bulges at 
L3-4 and L4-5, without significant canal stenosis or neural 
foraminal narrowing.  


3.  From October 14, 2004, the veteran's lumbosacral strain 
is characterized by  range of motion of the thoracolumbar 
spine of  0 to 10 degrees of forward flexion; backward 
extension from 0 to 10 degrees; right and left lateral 
flexion from 0 to 15 degrees; rotation from 0 to 25 degrees; 
subjective complaints of pain on all motion and inability to 
perform greater motion without objective supporting evidence; 
complaints of occasional muscle spasms; negative X-ray 
studies; and, negative neurologic examination.  


CONCLUSIONS OF LAW

1.  Prior to October 14, 2004, the criteria for an evaluation 
in excess of 20 percent for chronic lumbosacral strain are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5295 (as in effect both prior to 
and from September 23, 2002 and from September 26, 2003) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (2004).  

2.  From October 14, 2004, the criteria for an evaluation in 
excess of 40 percent for chronic lumbosacral strain are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes Diagnostic Codes 5237 and 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for entitlement to an increased rating for chronic 
lumbosacral strain, evaluated as 20 percent disabling prior 
to October 14, 2004, currently evaluated as 40 percent 
disabling; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claim for an evaluation in excess of 10 percent 
for service-connected chronic lumbosacral strain was received 
at the RO in August 2000, and granted, in part, by the RO's 
November 29, 2000 decision, which assigned an increased 20 
percent evaluation for service-connected lumbosacral strain 
(effective from January 18, 1999).  This decision was issued 
after the enactment of VCAA on November 9, 2000.  Although a 
notice of VCAA was issued in June 2001, it regarded issues 
other than increased ratings.  Proper and adequate notice of 
VCAA was issued in March 2004, and the claim on appeal was 
readjudicated in a July 2005 RO decision, which granted an 
increased 40 percent evaluation for chronic lumbosacral 
strain, effective from October 14, 2004.  A July 2005 
supplemental statement of the case (SSOC) was issued as well.  
While the VCAA notice was issued after the first adjudication 
of the claim in November 2000, and after the issuance of a 
statement of the case (SOC) in September 2001, any defect 
with respect to the timing of the VCAA notice was harmless 
error for the additional reasons specified below.  

The March 2004 VCAA notice and the July 2005 SSOC advised the 
veteran to submit all evidence with regard to his claim of 
entitlement to an increased rating for chronic lumbosacral 
strain, evaluated as 20 percent disabling prior to October 
14, 2004, currently evaluated as 40 percent disabling.  
Secondly, while VCAA notice was not given prior to the first 
AOJ adjudication of the lumbosacral strain claim for 
increase, notice was provided by the AOJ in the March VCAA 
notice and July 2005 SSOC, prior to the transfer and 
certification of the veteran's case to the Board.  
Additionally, the content of the VCAA notice and SSOC fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the March 2004 VCAA notice was 
provided, the claim for an increased rating for chronic 
lumbosacral strain, evaluated as 20 percent disabling prior 
to October 14, 2004, currently evaluated as 40 percent 
disabling, was readjudicated in a July 2005 SSOC.  

In May 2004, the veteran indicated he had no further evidence 
to submit and that no private chiropractic treatment records 
exist, although he consulted with a chiropractor regarding 
possible future treatment.  Thus, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim on appeal, and to respond to 
VA notices, and he has submitted correspondence-including in 
May 2004 when he indicated that there was no further evidence 
not already obtained by VA.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide the claim on appeal would not be prejudicial 
to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA.  Additionally, the RO afforded the veteran VA 
examinations in October 2000, July 2003 and October 2004, 
including repeated X-ray studies.  

The record also indicates that the veteran was provided with 
a copy of the November 2000 RO rating decision, the September 
2001 SOC, and the July 2005 SSOC, setting forth the general 
requirements of applicable law pertaining to evidence to 
support the claim on appeal.  The general advisement was 
reiterated in the VCAA notice of March 2004 as noted above.  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has stated 
that there is no other identified evidence which has not 
already been obtained, the Board finds that the record is 
ready for appellate review as to the claim for an increased 
rating for chronic lumbosacral strain, evaluated as 
20 percent disabling prior to October 14, 2004, currently 
evaluated as 40 percent disabling. 


The Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Separate and distinct manifestations of an injury or disease 
warrant separate ratings under § 4.14.  See, Esteban v. 
Brown,  6 Vet. App. 259 (1994).  However, 38 C.F.R. § 4.14 
directs that the evaluation of the same disability under 
various diagnoses to be avoided.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Degenerative arthritis-established by X-ray findings-will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  No rating in excess of 20 percent is 
available under Diagnostic Codes 5003 and 5010 for arthritis.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the lumbosacral 
spine, set forth at 38 C.F.R. § 4.71a. See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 
27, 2003). In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes during 
the pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant. 
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application. The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.  A 40 
percent rating was provided for severe disability manifested 
by reoccurring attacks with intermittent relief.  A 60 
percent rating was provided for intervertebral disc syndrome 
productive of pronounced disability, "with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  38 
C.F.R. § 4.71a, Code 5293 (2002).  

Under Code 5295, pertaining to lumbosacral strain, a 20 
percent rating may be assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
assignable for severe lumbosacral strain, "with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion." 38 C.F.R. 
§ 4.71a, Code 5295.  

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion.  The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion. 38 C.F.R. § 4.71a.  

Under the revisions to Code 5193, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent; with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent; with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.  

Under note (1) of the foregoing, for purposes of evaluations 
under 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under note (2) of the 
foregoing, it is provided that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) of the 
foregoing mandates that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows (new criteria) for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine......................................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine................................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis
of the entire thoracolumbar 
spine...................................................................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable
ankylosis of the entire cervical 
spine................................................................
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees
but not greater than 60 degrees; or, forward flexion of the 
cervical spine
greater than 15 degrees but not greater than 30 degrees; or, 
the combined
range of motion of the thoracolumbar spine not greater than 
120 degrees;
or, the combined range of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................................................................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not
greater than 85 degrees; or, forward flexion of the cervical 
spine greater
than 30 degrees but not greater than 40 degrees; or, combined 
range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater
than 235 degrees; or, combined range of motion of the 
cervical spine greater
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding,
or localized tenderness not resulting in abnormal gait or 
abnormal spinal
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.........................................................................................
...............10

Under note (1) to this provision, associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Under note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.    

Under note (3) of the foregoing, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that each range of motion 
measurement should be rounded to the nearest five degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

Thus, under the General Rating Formula for Diseases and 
Injuries of the Spine, the evaluation on the basis of 
limitation of motion is for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This clearly implies that 
the factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Thus, the 
new regulations account for the veteran's functional 
limitations attributable to pain.

The veteran's claim for an evaluation in excess of a 10 
percent rating for service-connected lumbosacral strain was 
received at the RO in August 2000.  The veteran's service-
connected lumbosacral strain was rated as lumbar strain, the 
criteria of which have been amended during the appeal.  
Accordingly, the Board has considered both the prior and 
revised provisions governing the veteran's service-connected 
low back disorder, and finds that the criteria for no more 
than a 20 percent evaluation are met prior to October 14, 
2004, under both the former and revised criteria at 
Diagnostic Code 5292, 5293 and 5295, as well as 5237 and 
5243. 

The medical evidence of record prior to the date of a VA 
examination of October 14, 2004, demonstrates that the 
veteran's service-connected lumbosacral strain was manifested 
by a greater range of motion of the lumbosacral spine than 
was demonstrated on examination of that date.  VA 
examinations of October 2000 and June 2003 demonstrate no 
more than moderate limitation of motion of the lumbosacral 
spine, warranting no more than a 20 percent evaluation under 
Diagnostic Code 5292.  Additionally, VA treatment records and 
VA examination  reports of October 2000 and June 2003 
demonstrate that the veteran's lumbosacral spine includes no 
arthritis on repeated X-ray studies, and little, if any, 
neurological findings.  These findings fall far short of the 
sort of evidence necessary to more closely equate to severe 
intervertebral disc syndrome under Diagnostic Code 5293.    
Additionally, the evidence shows no listing of the whole 
spine, marked limitation of forward bending, loss of lateral 
motion, no osteo-arthritic changes, and no abnormal mobility 
on forced motion, so as to meet more than a 20 percent 
evaluation under Diagnostic Code 5295.  

Specifically, the VA examinations of October 2000 and June 
2003, as with VA and private treatment records dated prior to 
October 14, 2004, include objective medical evidence of 
lumbosacral spine symptoms that would not support the 
assignment of more than a 20 percent rating under all 
applicable Diagnostic Codes.  Specifically, X-ray studies of 
October 2000 and June 2003 were negative, as noted above, and 
MRI testing of October 2000 and August 2004 also revealed no 
significant spinal stenosis, no cord compression, and no disc 
disease or arthritis.  These MRI reports indicate, however, 
minimal annular disc bulges at L3-4 and L4-5.  The veteran's 
range of motion was no more than moderately limited, if not 
slightly limited, on range of motion testing in October 2000 
and June 2003.  Forward flexion ranged from 70 to 90 degrees, 
with backward extension ranging from 25 to 30 degrees and 
lateral deviation ranging from 15 to 20 degrees.  

A diagnosis of degenerative disc disease was noted on VA 
examination in June 2003.  The clinical findings on 
examination at that time, as with all of the remaining 
evidence of record, do not support an evaluation in excess of 
20 percent prior to October 14, 2004.  With negative X-ray 
studies, and complaints of pain supported by only such 
limited findings on repeated VA examinations, the above 
findings do not exceed the criteria for moderate limitation 
of motion under Diagnostic Code 5292, or exceed the criteria 
for moderate intervertebral disc syndrome under Diagnostic 
Code 5293, or exceed to criteria for a 20 percent evaluation 
for lumbosacral strain under Diagnostic Code 5295.  

For the period of time from October 14, 2004, the Board has 
scrutinized the revised provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes5293, which became effective September 26, 
2003.  Diagnostic Code 5293 pertains to intervertebral disc 
syndrome (preoperatively or postoperatively), and mandates 
evaluations of the disorder on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation, for the period beginning on 
the effective date of such revisions. The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

First, under the new schedule for rating spine disabilities 
effective from September 26, 2003 (codified at 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5243), the criteria for rating 
intervertebral disc syndrome remained substantively unchanged 
from the rating criteria effective September 23, 2002.   As 
such, their application would not result in a more favorable 
finding for the veteran.  

The veteran is currently rated as 40 percent disabling from 
October 14, 2004 under Diagnostic Code 5237, relative to 
lumbosacral strain.  The Board initially notes that there is 
no evidence of record of any spinal stenosis (Diagnostic Code 
5238), degenerative arthritis of the spine (Diagnostic Code 
5242) (see also Diagnostic Code 5003).  Because the veteran 
is not shown to have unfavorable ankylosis of the entire 
thoracolumbar spine, application of the above provision is 
not warranted.  

The medical evidence of record, including the most recent VA 
examination of October 2004, demonstrates that the veteran's 
lumbosacral strain does not warrant an evaluation in excess 
of 40 percent under Diagnostic Code 5237, on the basis of 
limitation of motion.  With no evidence of arthritis or disc 
disease with incapacitating episodes, neither Diagnostic Code 
5242, regarding arthritis, nor Diagnostic Code 5243, pertain 
to intervertebral disc syndrome, afford an evaluation in 
excess of 40 percent in this case.  The pertinent medical 
evidence of record shows no arthritis on repeated X-ray 
studies, and negative neurologic testing in October 2004.  

In finding so, the Board notes that even if the veteran's low 
back disorder were evaluated as degenerative disc disease, 
under the revised criteria at Diagnostic Code 5243, a 40 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 60 percent evaluation is assigned.  
Diagnostic Code 5243 includes Note (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  However, with no medical evidence 
demonstrating that any doctor has prescribed bed rest for the 
veteran, an evaluation in excess of 40 percent is not 
warranted under this provision.  

The veteran is shown, however, to have significant limitation 
of motion of the thoracolumbar spine on VA examination on 
October 14, 2004.  The October 2004 report of VA examination 
reveals limitation of forward flexion of the thoracolumbar 
spine limited to 10 degrees of forward flexion, backward 
extension to 10 degrees, right and left lateral flexion to 15 
degrees, and rotation to 25 degrees; subjective complaints of 
pain on all motion and inability to perform greater motion, 
without objective supporting evidence.  X-ray studies of 
October 2004 were normal.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's lumbar 
syndrome presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. 

The Board finds that a 20 percent rating prior to October 14, 
2004, and a 40 percent schedular evaluation from October 14, 
2004, is adequate in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations for 
his lumbar syndrome, and his treatment has been usual.  The 
veteran has not offered any objective evidence of any 
increased symptoms due to his spine disorder which would 
render impractical the application of the regular schedular 
standards. Consequently, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).



ORDER

An evaluation in excess of 20 percent for chronic lumbosacral 
strain, prior to October 14, 2004, is denied.  

An evaluation in excess of 40 percent for chronic lumbosacral 
strain, from October 14, 2004, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


